Title: To Thomas Jefferson from Samuel Brown, 17 March 1797
From: Brown, Samuel
To: Jefferson, Thomas


                    
                        Sir
                        Washington City March 17th. 1797—
                    
                    I beleive I have obtained such information respecting the Freezing Cave as will enable you to find it. It is thirty miles from Winchester, two miles from the Road leading from that town to Romney, on the North River of Cape Capon.
                    Mr. White, who gave Mr. Strickland an account of this curiosity, says he has seen it and examined it with much attention. Impressed, however, with an Idea, that the Ice was formed by some Mixture of Salt petre, he does not appear to have been sufficiently careful in observing those facts upon which a more rational Theory could be formed. The Hill above the Cave is composed of loose stones thro which he says the air and water pass without meeting with any earth or leaves which could prevent their descent. From the mouth of the Cave (where the Ice remains until August) there is a constant cold blast of wind issuing. He was informed by the neighbours that when the Hill was covered with snow this blast of cold air was not perceptable. This circumstance is worthy of observation.
                    As it is your intention, soon to visit that part of the country I anticipate the pleasure of becoming better acquainted with the History and Theory of that singular Phenomenon. With the greatest respect I am Sir Yo. Mo. ob.
                    
                        Sam Brown
                    
                